Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-2 and 4-21 are allowed. Renumbered as 1-20.
 (Claim 1) Claim language A spoken dialogue system comprising at least one memory storing executable instructions, that when executed by at least one processing unit, cause the spoken dialogue system to: analyze, using a neural network, an input to the spoken dialogue system and provide a first output indicating the input comprises a global command when the input is determined as the global command, wherein the global command comprises a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state;  
when the input is not the global command, analyze, using the neural network, the input to the spoken dialogue system and provide a second output indicating the input is an out-of-domain query, wherein the out-of-domain query relates to a domain that is absent in a predetermined set of domains supported by the spoken dialogue system;
        and when the second input does not indicate the out-of-domain query, analyze, using the neural network, the input to the spoken dialogue system and provide a third output comprising an intent probability distribution and a domain probability distribution associated with the input. 

Regarding claim 1 the prior art of record, specifically Hakkani-Tur et al. (US Patent Application Publication #20140172899) teaches a techniques, the query may involve processing a first query to identify a query state, such as the user state or the dialog state, and then updating the query state in view of the contents of a second query. While a keyword-based approach may be suitable for generalized scenarios (e.g., web searches comprising a set of keywords), other queries may present specialized information or requests within a particular query domain that are difficult to identify through generalized matching, but that may be identified through the context of the query domain. (Paragraphs 0004). 
Cross et al. (US 2016/0328383) teaches NLP systems may perform many different tasks, including, but not limited to, determining the similarity between certain words and/or phrases. One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation"). Generally speaking, the word embeddings of similar words are located close to each other in the continuous space (Paragraphs 0002).
However, none of the prior art cited alone or in combination provides the motivation to teach when the input is not the global command, analyze, using the neural network, the input to the spoken dialogue system and provide a second output indicating the input is an out-of-domain query, wherein the out-of-domain query relates 
        and when the second input does not indicate the out-of-domain query, analyze, using the neural network, the input to the spoken dialogue system and provide a third output comprising an intent probability distribution and a domain probability distribution associated with the input. 
Claim 9: A system for operating a spoken dialogue system, the system comprising: a processing unit; and a storage device for storing computer executable instructions that when performed by the processing unit, perform a method comprising: receiving, by the spoken dialogue system, a query; processing, by a spoken language apparatus in the spoken dialogue system, an input associated with the query to: analyze, using a recurrent neural network, the input and provide an output indicating the input is an out-of-domain query that is not associated with a domain
that is absent in a predetermined set of domains supported by the spoken dialogue system; analyze, using the neural network, the input and provide an output indicating the input comprises a global command when the input is determined as the global command, the global command comprising an instruction to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state; 
and analyze, using the neural network, the input and tag one or more entities in the input, each tag indicating: the entity that is tagged is to be used in determining an intent or a domain associated with the input; or the entity that is 
The following is an examiner's statement of reasons for allowance:Regarding claim 9 the prior art of record, specifically Hakkani-Tur et al. (US Patent Application Publication #20140172899) teaches a techniques, the query may involve processing a first query to identify a query state, such as the user state or the dialog state, and then updating the query state in view of the contents of a second query. While a keyword-based approach may be suitable for generalized scenarios (e.g., web searches comprising a set of keywords), other queries may present specialized information or requests within a particular query domain that are difficult to identify through generalized matching, but that may be identified through the context of the query domain. (Paragraphs 0004). 
Cross et al. (US 2016/0328383) teaches NLP systems may perform many different tasks, including, but not limited to, determining the similarity between certain words and/or phrases. One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation"). Generally speaking, the word embeddings of similar words are located close to each other in the continuous space (Paragraphs 0002).
However, none of the prior art cited alone or in combination provides the motivation to teach and analyze, using the neural network, the input and tag one or more entities in the input, each tag indicating: the entity that is tagged is to 
Claim 19,  A method of operating a spoken dialogue system that includes a global apparatus using a neural network, the method comprising: determining when a user query comprises one or more of: a global command, the global command comprising a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state; an entity apparatus, the entity apparatus tagging one or more entities in the user query; an intent and domain apparatus, the intent and domain apparatus determining an intent and a domain associated with the user query; and a confirmation apparatus, the confirmation apparatus determining when the user query comprises a confirmation type;
determining initial word and phrase embeddings using a skip-gram training process; adjusting the initial word and phrase embeddings using a plurality of lists to produce a first set of adjusted embeddings, each list comprising words and phrases that share similar semantic representations; training the spoken language understanding apparatus using the first set of adjusted embeddings; and adjusting the first set of adjusted embeddings to produce a second set of adjusted embeddings, wherein the first set of adjusted embeddings are adjusted to improve a correctness of an output produced by at least one of the global apparatus, the entity apparatus, the intent and domain apparatus, or the confirmation apparatus.
The following is an examiner's statement of reasons for allowance:Regarding claim 19 the prior art of record, specifically Hakkani-Tur et al. (US Patent Application Publication #20140172899) teaches a techniques, the query may involve processing a first query to identify a query state, such as the user state or the dialog state, and then updating the query state in view of the contents of a second query. While a keyword-based approach may be suitable for generalized scenarios (e.g., web searches comprising a set of keywords), other queries may present specialized information or requests within a particular query domain that are difficult to identify through generalized matching, but that may be identified through the context of the query domain. (Paragraphs 0004). 
Cross et al. (US 2016/0328383) teaches NLP systems may perform many different tasks, including, but not limited to, determining the similarity between certain words and/or phrases. One known way to determine the similarity between words and/or phrases is to compare their respective word embeddings. A word embedding is a mapping of natural language text to a vector of real numbers in a continuous space (and is also sometimes referred to as a "vector representation"). Generally speaking, the word embeddings of similar words are located close to each other in the continuous space (Paragraphs 0002).
However, none of the prior art cited alone or in combination provides the motivation to teach training the spoken language understanding apparatus using the first set of adjusted embeddings; and adjusting the first set of adjusted embeddings to produce a second set of adjusted embeddings, wherein the first set of adjusted embeddings are adjusted to improve a correctness of an output produced by at least one of the global apparatus, the entity apparatus, the intent and domain apparatus, or the confirmation apparatus.
                      Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/26/2021